Citation Nr: 1614104	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  11-27 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a psychiatric disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the lower extremities.

3.  Entitlement to service connection for a sleep disorder.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for right ear hearing loss.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for a dental disability.

8.  Entitlement to service connection for diabetes.

9.  Entitlement to service connection for hypertension.

10.  Entitlement to service connection for multiple sclerosis.

11.  Entitlement to service connection for a skin disability.

12.  Entitlement to service connection for residuals of a laceration to the left side of the head.

13.  Entitlement to service connection for a cervical spine disability.

14.  Entitlement to service connection for a bilateral arm disability.

15.  Entitlement to service connection for a bilateral hand disability.

16.  Entitlement to service connection for a lumbosacral spine disability.

17.  Entitlement to service connection for a bilateral hip disability.

18.  Entitlement to service connection for a bilateral leg disability, to include knee and ankle disability.

19.  Entitlement to service connection for a scar of the left knee.

20.  Entitlement to service connection for a bilateral foot disability.

21.  Entitlement to service connection for a psychiatric disability, to include anxiety and depressive disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from October 1975 to September 1978.

This case comes to the Board of Veterans' Appeals (Board) from February 2010 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In December 2012, the Veteran testified during a hearing before a Decision Review Officer.  In January 2016, the Veteran submitted additional evidence with a waiver of RO review.  

The issues of entitlement to service connection for a psychiatric disability, right ear hearing loss, and tinnitus are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  A September 1992 rating decision denied a claim for service connection for a psychiatric disability claimed as a nervous disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

2.  The evidence received since the September 1992 denial relates to unestablished facts necessary to substantiate the claim for service connection for a psychiatric disability, to include anxiety and depressive disorder, and raises a reasonable possibility of substantiating the claim.  

3.  A December 1995 rating decision denied a claim for service connection for peripheral neuropathy of the lower extremities.  The Veteran was notified of the decision and of his appellate rights, but he did not initiate an appeal.  

4.  New evidence raising a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the lower extremities has not been received.

5.  The preponderance of the evidence is against a finding that the Veteran currently has a sleep disorder.

6.  The Veteran does not currently have hearing loss in the left ear to an extent recognized as a disability for VA purposes.

7.  The Veteran had in-service trauma to tooth number 31.

8.  Diabetes did not have its onset in active service or for many years thereafter, and it is not related to active service.

9.  Hypertension did not have its onset in active service or for many years thereafter, and it is not related to active service.

10.  The preponderance of the evidence is against a finding that the Veteran currently has multiple sclerosis.  

11.  The preponderance of the evidence is against a finding that the Veteran currently has a skin disability.  

12.  The preponderance of the evidence is against a finding that the Veteran currently has any residuals of a laceration to the left side of the head.  

13.  A cervical spine disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

14.  A bilateral arm disability, to include a disability of the shoulder, did not have its onset in active service or for many years thereafter, and it is not related to active service.

15.  The preponderance of the evidence is against a finding that the Veteran currently has a disability of either hand.  

16.  A lumbosacral spine disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

17.  A bilateral hip disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

18.  A bilateral leg disability, to include disability of the knee and ankle, did not have its onset in active service or for many years thereafter, and it is not related to active service.

19.  The Veteran's preexisting scar of the left knee was not aggravated by active service.

20.  The preponderance of the evidence is against a finding that the Veteran currently has a disability of either foot.


CONCLUSIONS OF LAW

1.  The September 1992 rating decision that denied a claim for service connection for a psychiatric disability, claimed as a nervous disorder, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the previously denied claim for service connection for a psychiatric disability, to include anxiety and depressive disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The December 1995 rating decision that denied a claim for service connection for peripheral neuropathy of the lower extremities is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2015).

4.  New and material evidence has not been received to reopen the claim for service connection for peripheral neuropathy of the lower extremities.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

5.  The criteria for service connection for a sleep disorder are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for left ear hearing loss are not met.  38 C.F.R. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2015).

7.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tooth number 31 are met.  38 U.S.C.A. §§ 1131, 1712, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.381, 17.161 (2015).

8.  The criteria for service connection for diabetes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

9.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

10.  The criteria for service connection for multiple sclerosis are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

11.  The criteria for service connection for a skin disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

12.  The criteria for service connection for residuals of a laceration to the left side of the head are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

13.  The criteria for service connection for a cervical spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

14.  The criteria for service connection for a bilateral arm disability, to include a disability of the shoulder, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

15.  The criteria for service connection for a bilateral hand disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

16.  The criteria for service connection for a lumbosacral spine disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

17.  The criteria for service connection for a bilateral hip disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

18.  The criteria for service connection for a bilateral leg disability, to include a disability of the knee and ankle, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

19.  The criteria for service connection for a scar of the left knee are not met.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).

20.  The criteria for service connection for a bilateral foot disability are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice must inform the claimant and his or her representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice requirements apply to all five elements of a service-connection claim, to include Veteran status, existence of a disability, a connection between service and the disability, degree of disability, and effective date of the disability.  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded should be included.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim to reopen, VA must notify a claimant of the information and evidence necessary to reopen the claim and establish entitlement to the underlying claim for the benefit being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy that requirement, VA is required to look at the bases for the denial in the prior decision and provide the claimant with a notice letter that describes what information and evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  

In this case, the Veteran has not alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  A September 2013 letter notified the Veteran of the criteria for reopening the previously denied claim for service connection for peripheral neuropathy and for establishing service connection, the evidence required in that regard, and his and VA's respective duties for obtaining evidence.  The letter also notified the Veteran of how VA determines disability ratings and effective dates if service connection is awarded.  Thus, the letter addressed all notice elements and predated the initial adjudication by the RO in August 2014.  

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service medical records and pertinent treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

In this case, all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service medical records, and post-service reports of VA treatment and examination.  Also of record are the Veteran's statements in support of the claims.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims.  

VA provided the Veteran with an examination in October 2013 to ascertain the nature and etiology of any left ear hearing loss and an examination in June 2014 to ascertain the nature and etiology of any disabilities of the skin, scars, hands, back, and feet.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to decide the claims.  Relevant opinions were provided.  The Board finds the opinions to be adequate, as they were based on a full reading of the records in the claims file as well as the Veteran's own statements.  The Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

The Board notes that an examination or opinion was not obtained in connection with the claims for service connection for a sleep disorder, cervical spine disability, diabetes, hypertension, multiple sclerosis, bilateral arm disability, lumbosacral spine disability, bilateral hip disability, and a bilateral leg disability.  However, the Board finds that VA was not under an obligation to provide examination, as that is not necessary to make a decision on the claims. 

In determining whether the duty to assist requires that a VA medical examination be provided or a medical opinion obtained, there are four factors for consideration: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015). 

In this case, there is no evidence of a diagnosed sleep disorder or multiple sclerosis and the record is absent any evidence of the other claimed disabilities in service or for many years thereafter.  The Veteran has not put forth any argument and there is no evidence showing a nexus between any of the claimed disabilities and service.  There is no reasonable possibility that a medical opinion would aid in substantiating the claims for service connection for a sleep disorder and multiple sclerosis since there is no evidence of current disability.  There is no reasonable possibility that a medical opinion would aid in substantiating the remainder of the service connection claims since it could not provide evidence of a past event.

New and Material Evidence

Generally, a final decision issued by the agency of original jurisdiction may not thereafter be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c), (d) (West 2014).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2014).

New evidence is evidence that has not previously been reviewed by VA adjudicators.  Material evidence is existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).

In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Board must review all of the evidence submitted since the last final disallowance of the claim on any basis in order to determine whether the claim may be reopened.  Hickson v. West, 12 Vet. App. 247 (1999).

Psychiatric Disability

The claim for service connection for a psychiatric disability, claimed as a nervous disorder, was originally denied in a September 1992 rating decision.  The claim was denied because there was no evidence of a psychiatric disability in service or within one year after separation from service.  The Veteran was notified of the decision and of his appellate rights in October 1992, but he did not initiate an appeal.  There is also no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the September 1992 denial includes VA medical records showing diagnoses of anxiety disorder and depressive disorder, an October 2015 letter from the Veteran's brother recalling behavioral changes during and after service, and a December 2015 report from a private psychologist with an opinion that the Veteran's depressive disorder began in service and continued uninterrupted to the present.

Presuming the credibility of the new evidence, the record has evidence showing that the Veteran has a psychiatric disability that may have had its onset in service.  The evidence is new, not cumulative, and relates to unestablished facts necessary to substantiate the claim.  Thus, as new and material evidence has been received, the claim for service connection for a psychiatric disability, to include anxiety and depressive disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

Peripheral Neuropathy of the Lower Extremities

The claim for service connection for peripheral neuropathy of the lower extremities was originally denied in a July 1995 rating decision.  The claim was denied because there was no evidence of the disability in service or a link between the disability and service.  The Veteran was notified of the decision and of his appellate rights in August 1995.  Although he did not initiate an appeal, he submitted additional evidence.  As the evidence consisted of copies of service medical records already in the claims file, a December 1995 rating decision confirmed and continued the prior denial.  The Veteran was notified of that decision and of his appellate rights, but he did not initiate an appeal.  There is no indication that new and material evidence was received within the one year following that decision that would have been pertinent to the issue on appeal.  38 C.F.R. § 3.156(b) (2015).  Thus, the decision became final.  

The pertinent evidence received since the December 1995 denial includes VA medical records showing treatment for peripheral neuropathy.  Some of the medical records are duplicates of those already in the claims file and considered in the prior rating decision and are thus not new.  As for the medical records that are new, they show that the Veteran's peripheral neuropathy may be due to diabetes or lesions in the lumbosacral spine, claims for which service connection is being denied in this decision, and thus do not allow for service connection on a secondary basis.  The medical records do not show that peripheral neuropathy is related to service.  Therefore, while new, the evidence is not material.  

While the Veteran was provided a VA examination in August 2014, the examiner indicated that the peripheral neuropathy did not begin in service and was not related to any complaints in service.  Thus, there remains no evidence of a link between the disability and service.  

The Board thus finds that the new evidence does not help to establish that the Veteran's peripheral neuropathy of the lower extremities had its onset in service or is otherwise related to service or a service-connected disability.  Therefore, the new evidence, even when considered credible for the purpose of determining whether it is material, does not create a reasonable possibility of substantiating the claim.  Therefore, the new evidence is not material.

The Board concludes that new and material evidence has not been received to reopen the claim for service connection for peripheral neuropathy of the lower extremities.  Thus, the claim remains denied.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Where a Veteran served for 90 days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, hypertension, and arthritis, become manifest to a degree of 10 percent or more within one year from the date of separation from service, the disease shall be presumed to have been incurred in service, even though there is no evidence of that disease in service.  While the disease need not be diagnosed within the presumption period, it must be shown by acceptable lay or medical evidence that there were characteristic manifestations of the disease to the required degree during that time.  The presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Service connection requires competent evidence of (1) a current disability; (2) the incurrence or aggravation of a disease or injury during service; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Sleep Disorder

The service medical records do not show any complaints, findings, or diagnoses of any sleep disorder.  After service, while the medical records show complaints of sleep problems, they are in relation to a psychiatric disability, and there is no diagnosis of a sleep disorder separate and distinct from the psychiatric disability, a claim for which is being remanded for further development.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  38 U.S.C.A. § 1131 (West 2014).  In the absence of proof of present disability, there can be no valid claim.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The preponderance of the evidence is against a finding that the Veteran currently has a sleep disorder.  As there is no disability that can be related to service, the claim for service connection for a sleep disorder must be denied.  

In conclusion, the Board finds that service connection for a sleep disorder is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ear Hearing Loss

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The service personnel records show that the Veteran served as a mortar gunner for the last five months of service.  The service medical records do not show hearing loss in the left ear to an extent recognized as a disability for VA purposes.  

The Veteran was provided a VA examination in October 2013.  Audiometric testing found that hearing puretone threshold levels in decibels were 10, 15, 20, 15, and 15 in the left ear at 500, 1000, 2000, 3000, and 4000 Hertz.  The speech recognition score was 100 percent in the left ear.  The examiner provided a diagnosis of normal hearing in the left ear.  

The VA examination findings show that the Veteran does not have a hearing loss disability in the left ear as defined by VA.  There is otherwise no competent evidence of hearing loss that constitutes a disability for VA purposes in the left ear during or contemporary to the pendency of the claim.  Thus, despite evidence indicating in-service acoustic trauma, the record does not show a current hearing loss disability in the left ear for VA purposes.  38 C.F.R. § 3.385 (2015).  

The preponderance of the evidence is against a finding that there is a level of hearing loss in the left ear that can be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2015).  As there is no hearing loss disability in the left ear for VA purposes that can be related to service, the claim for service connection for left ear hearing loss must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as diminished hearing.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose hearing loss to an extent recognized as a disability for VA purposes as that requires audiometric testing.  

In conclusion, the Board finds that service connection for left ear hearing loss is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Dental Disability

To establish entitlement to service connection for a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712 (West 2014); 38 C.F.R. § 3.381(b) (2015).  The significance of finding a dental condition is due to in-service trauma is that a Veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2015).  The Board notes that mere dental treatment or cracking a tooth while eating is not sufficient to establish eligibility to Class II(a) treatment.  Similarly, broken bridgework due to injury is not dental trauma because it must be the injury of a natural tooth.  Further, for the purposes of determining whether a Veteran has Class II(a) eligibility, the term service trauma does not include the intended effects of treatment provided during the service.  VAOPGCPREC 5-97 (1997), 63 Fed. Reg. 15,556 (1997).  If a Veteran is service-connected for the loss of a tooth due to trauma, the Veteran is entitled to perpetual treatment for that tooth. 

The service dental records indicate treatment for a fracture of tooth number 31 in May 1978.  However, the record is unclear as to the nature of the injury.  The Board notes that the Veteran suffered a beating with a fire extinguisher in 1977 and has suggested that the tooth was injured in that incident.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran suffered in-service trauma to tooth number 31.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for tooth number 31 is warranted.  However, with no evidence of in-service trauma to any other tooth, service connection is not warranted for any other tooth.

In conclusion, the Board has resolved reasonable doubt in favor of the Veteran in granting service connection for tooth number 31.  However, the preponderance of the evidence is against a finding for service connection for any other tooth.  Therefore, that aspect of the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Diabetes

The service medical records do not show any complaints, findings, or diagnoses of diabetes.  Post-service medical records show a diagnosis of diabetes mellitus type 2 in 2008.  

The record shows that the Veteran was diagnosed with diabetes 30 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how his diabetes is related to active service and there is no competent medical evidence linking diabetes to active service.  Thus, the Board finds that diabetes did not have its onset in active service or for many years thereafter, and it is not related to active service.

The Board notes that a lay person is competent to address etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the record dates the onset of his diabetes to after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Therefore, he is not competent to address etiology, and there is no medical evidence showing that diabetes is related to active service.

In conclusion, the Board finds that service connection for diabetes is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The service medical records do not show any complaints, findings, or diagnoses of hypertension or any elevated blood pressure readings.  Post service medical records indicate a diagnosis of hypertension in 1999.  

The record shows that the Veteran was diagnosed with hypertension over 20 years after discharge from active service.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how hypertension is related to active service and there is no competent medical evidence linking hypertension to active service.  Thus, the Board finds that hypertension did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's hypertension to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, he is not competent to address etiology, and there is no medical evidence showing that hypertension is related to active service.

In conclusion, the Board finds that service connection for hypertension is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Multiple Sclerosis

Neither the service medical records nor post service medical records show a diagnosis of multiple sclerosis.  Therefore, the preponderance of the evidence is against a finding that the Veteran currently has multiple sclerosis.  As there is no diagnosed disability that can be related to service, the claim for service connection for multiple sclerosis must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the Veteran is competent to give evidence about observable symptoms that he believes may be due to multiple sclerosis.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose a medical condition such as multiple sclerosis.  That requires medical training and experience.

In conclusion, service connection for multiple sclerosis is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Skin Disability

The service medical records show complaints of irritation of the leg for a week in December 1976.  Examination found bumps in a small area and calamine lotion was dispensed.  They also show complaints of a rash on the face for the past month in February 1978.  The diagnosis was pseudofolloculitis barbae and hydrocortisone cream was dispensed.  An August 1978 separation examination found a normal evaluation of the skin, except for a scar on the left knee.  After service, medical records contemporary to the claim do not show any skin disorder.

The Veteran was provided a VA examination in June 2014.  The examiner indicated that the Veteran did not have a skin disability.  The examiner noted the Veteran's report of not having a skin condition at the time of the examination and not needing any treatment for a skin condition in the past year.  Examination revealed no skin abnormalities.  The examiner commented that there was no objective evidence to warrant a diagnosis.

The preponderance of the evidence is against a finding that the Veteran currently has a skin disability.  As there is no skin disability that can be related to service, the claim for service connection for a skin disability must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as a rash.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose a medical condition of the skin.  

In conclusion, the Board finds that service connection for a skin disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Residuals of a Laceration to the Left Side of the Head

The service medical records show that the Veteran was beaten on the left side of the head with a fire extinguisher in July 1977.  He was diagnosed with a laceration and abrasion, and sutured.  Sutures were removed two weeks later and the area was noted to have healed well.  After service, there are no records of complaint or treatment for any residuals of a laceration to the head.

The Veteran was provided a VA examination in June 2014.  Examination did not reveal a scar on the left side of the head.  The examiner noted the Veteran's report of suffering a head injury in service that required stitches but stated that no scar was found on examination, and thus no diagnosis is warranted.

The preponderance of the evidence is against a finding that the Veteran currently has any residuals of a laceration to the left side of the head.  As there is no disability that can be related to service, the claim for service connection for residuals of a laceration to the left side of the head must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In conclusion, the Board finds that service connection for residuals of a laceration to the left side of the head is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Cervical Spine Disability

The service medical records do not show any complaints, findings, or diagnoses of a cervical spine disability.  After service, a December 1994 VA CT scan of the neck, ordered for a history of lymphadenopathy, showed neurofibromatosis of the cervical spine.  A July 2009 MRI showed degenerative disc disease of the cervical spine.  

The record shows that the Veteran was diagnosed with neurofibromatosis 15 years after separation from active service and degenerative disc disease of the cervical spine 30 years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how neurofibromatosis or degenerative disc disease is related to active service and there is no competent medical evidence of record linking either disability to active service.  Thus, the Board finds that a cervical spine disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's cervical spine disabilities to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, he is not competent to address etiology, and there is no medical evidence showing that the cervical spine disabilities are related to active service.

In conclusion, the Board finds that service connection for a cervical spine disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Arm Disability

The service medical records do not show any complaints, findings, or diagnoses of a disability of either arm.  After service, a February 2003 VA treatment note shows complaints of pain in the right shoulder.  A March 2006 bone scan indicated degenerative changes in the right shoulder.  An April 2009 MRI showed degenerative joint disease of the right shoulder.  

The record shows complaints of right shoulder pain 24 years after discharge from active service and a diagnosis of degenerative joint disease of the right shoulder 29 years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how degenerative joint disease of the right shoulder, or any disability of the right arm, is related to active service and there is no competent medical evidence linking any right arm disability to active service.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent the Veteran has a left arm disability, he has not put forth any argument or evidence as to how any left arm disability is related to active service and there is no competent medical evidence linking any such disability to active service.  Thus, the Board finds that a bilateral arm disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's arm disabilities to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, he is not competent to address etiology, and there is no medical evidence showing that his arm disabilities are related to active service.

In conclusion, the Board finds that service connection for a bilateral arm disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hand Disability

The service medical records show complaints of a left hand injury in December 1976.  The Veteran reported a popping sound in the left thumb while performing squat thrusts.  There was slight edema and decreased range of motion.  A splint was placed.  An August 1978 separation examination found normal upper extremities.

The Veteran was provided a VA examination in June 2014.  The examiner indicated that the Veteran did not have a hand or finger condition.  The examiner noted the Veteran's report of injuring his hands in service, that he did not seek treatment after service, and that he has not been diagnosed with a hand disorder.  Examination found no abnormalities.  The examiner commented that there was no objective evidence to warrant a diagnosis.  The examiner noted that there was no medical evidence of a chronic hand disability.

The preponderance of the evidence is against a finding that the Veteran currently has a disability of either hand.  As there is no hand disability that can be related to service, the claim for service connection for a bilateral hand disability must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While an August 2003 VA treatment note shows complaints of continuing right hand pain, that record is not sufficiently contemporary to the current claim filed in June 2013 to constitute a showing of a disability during the period of the claim.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose a medical condition of the hands.  That requires medical training and experience, as does relating any diagnosed disability to service.

In conclusion, the Board finds that service connection for a bilateral hand disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lumbosacral Spine Disability

The service medical records show complaints of low back pain radiating to the left hip for the past day in December 1977 and a diagnosis of muscle strain.  An August 1978 separation examination found a normal spine.

After service, an October 1994 VA EMG worksheet note shows a five-year history of back pain.  October 1998 x-rays showed findings consistent with degenerative disc disease of the lumbosacral spine.  A February 2009 MRI of the lumbosacral spine was suspicious for neurofibromatosis and a May 2009 MRI showed that findings were consistent with neurofibromatosis.  

The Veteran was provided a VA examination in June 2014.  He denied injuring his low back in service.  The examiner noted that the Veteran was seen once in service for low back pain of one day duration.  The examiner noted that imaging studies showed degenerative disc disease and neurofibromatosis in 2009.  The examiner indicated that the Veteran's lumbosacral spine disabilities were not caused by or a result of service.

The record shows a history of low back pain starting 10 years after separation from active service with a diagnosis of degenerative disc disease of the lumbosacral spine 20 years after separation and a diagnosis of neurofibromatosis an additional 10 years after that.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how degenerative disc disease or neurofibromatosis is related to active service and there is no competent medical evidence linking either disability to active service.  To the contrary, a VA examiner has indicated that the disabilities are not related to service.  The Board finds that opinion persuasive.  Thus, the Board finds that a lumbosacral spine disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's lumbosacral spine disabilities to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, he is not competent to address etiology, and the medical evidence shows that his disabilities are not related to active service.  The Board finds that medical evidence is more persuasive because of the training and experience of the medical examiner.

In conclusion, the Board finds that service connection for a lumbosacral spine disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hip Disability

The service medical records do not show any complaints, findings, or diagnoses of a disability of either hip.  After service, October 1998 VA x-rays of the pelvis showed sclerosis of the acetabular component of the hip joints, and a March 2006 bone scan indicated degenerative changes in both hips.  

The record shows sclerosis of the hip joints 20 years after discharge from active service and degenerative joint disease 27 years after discharge.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how his sclerosis or degenerative joint disease is related to active service and there is no competent medical evidence linking either disability to active service.  Thus, the Board finds that a bilateral hip disability did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's hip disabilities to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, he is not competent to address etiology, and there is no medical evidence showing that his hip disabilities are related to active service.

In conclusion, the Board finds that service connection for a bilateral hip disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Leg Disability

As a claim for service connection for peripheral neuropathy of the lower extremities has already been addressed in the context of an application to reopen, the Board will limit the claim for service connection for a bilateral leg disability to disabilities other than peripheral neuropathy.

The service medical records do not show any complaints, findings, or diagnoses of any leg disability.  After service, a February 2003 VA treatment record shows complaints of pain in both knees.  A March 2006 VA bone scan indicated degenerative changes in the left knee and left ankle.

The record shows complaints of bilateral knee pain 24 years after separation from active service and a diagnosis of degenerative joint disease of the left knee and left ankle 29 years after discharge.  While not dispositive, the passage of so many years between separation from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has not put forth any argument or evidence as to how his degenerative joint disease of the left knee and ankle, or any disability of the left leg, is related to active service and there is no competent medical evidence linking any left leg disability to active service.  The Board notes that a lay person is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  To the extent the Veteran has a right leg disability, he again has not put forth any argument or evidence as to how any such disability is related to active service and there is no competent medical evidence linking any such disability to active service.  Thus, the Board finds that a bilateral leg disability, to include a disability of the knee, did not have its onset in active service or for many years thereafter, and it is not related to active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record dates the onset of the Veteran's leg disabilities to many years after separation from active service and the question of causation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, he is not competent to address etiology, and there is no medical evidence showing that his leg disabilities are related to active service.

In conclusion, the Board finds that service connection for a bilateral leg disability, to include a disability of the knee, is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Scar of the Left Knee

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2015).

The service medical records show that a scar on the left knee was found at the July 1975 entrance examination.  There are no complaints or findings regarding the scar during service.  The August 1978 separation examination noted a two-inch scar on the left knee.  After service, there are no complaints or findings of a left knee scar.

The Veteran was provided a VA examination in June 2014.  The examiner noted a diagnosis of a left knee scar.  Examination revealed a 4 centimeter linear scar on the left knee that was superficial, stable, and not painful.  The examiner stated that the Veteran's left knee scar clearly and unmistakably existed prior to service and was clearly and unmistakably not aggravated beyond its natural progression by service.  The examiner noted that the Veteran did not have any problems with the scar in service or after separation, and there are no medical records indicating a chronic disability of the scar.

There is no medical evidence of a disability associated with the Veteran's left knee scar.  He has not put forth any argument as to how the preexisting left knee scar was aggravated by service and there is no competent medical evidence indicating that the scar was aggravated by service.  A VA examiner has provided the only competent medical opinion of record and unfortunately it is against the claim.  Thus, the Board finds that the preexisting scar of the left knee was not aggravated by active service.

While a lay person is competent to address etiology in some limited circumstances, in this case, the record does not show a worsening of the preexisting left knee scar in active service and the question of aggravation extends beyond an immediately observable cause-and-effect relationship.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran is not competent to address etiology, and the medical evidence shows that his disability was not aggravated by active service.

In conclusion, the Board finds that service connection for a scar of the left knee is not warranted.  The scar was noted on entrance to service and thus the Veteran is not presumed sound as to the scar.  In addition, clear and unmistakable evidence shows that the scar was not aggravated during service.  Therefore, the claim must be denied.

Foot Disability

The service medical records show complaints of foot trouble at a September 1976 examination but evaluation of the feet was normal.  The Veteran complained of pain in the bottom of the feet in December 1976 and indicated he has had the condition since prior to service.  He was diagnosed with possible falling arches or plantar fasciitis.  An August 1976 separation examination revealed normal feet.

The Veteran was provided a VA examination in June 2014.  The examiner indicated that the Veteran did not have a current diagnosis associated with complaints of pain mostly on the bottom of the feet.  The examiner noted that there were no fallen arches or plantar fasciitis on examination.  The examiner stated that abnormalities on examination were not indicative of a foot condition, but rather were more likely attributable to peripheral neuropathy, and thus no diagnosis was warranted.  The examiner noted that there was no medical evidence of a chronic foot disability.

The Board finds that the preponderance of the evidence is against a finding that the Veteran currently has a disability of either foot separate and distinct from the peripheral neuropathy, the claim for which has been denied.  As there is no foot disability that can be related to service, the claim for service connection for a bilateral foot disability must be denied.  38 U.S.C.A. § 1131 (West 2014); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board notes that the Veteran is competent to give evidence about observable symptoms such as pain.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, he is not competent to self-diagnose a medical condition of the feet, to include differentiating a disability of the feet from peripheral neuropathy.  The Board finds the examination opinion is the most persuasive because of the training and experience of the examiner.

In conclusion, the Board finds that service connection for a bilateral foot disability is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for service connection for a psychiatric disability, to include anxiety and depressive disorder, is reopened.  To that extent only, the appeal is granted.

New and material evidence having not been received, the application to reopen a claim for service connection for peripheral neuropathy of the lower extremities is denied.

Service connection for a sleep disorder is denied.

Service connection for left ear hearing loss is denied.

Service connection for tooth number 31 is granted.

Service connection for trauma of the teeth, with the exception of tooth 31, is denied.

Service connection for diabetes is denied.

Service connection for hypertension is denied.

Service connection for multiple sclerosis is denied.

Service connection for a skin disability is denied.

Service connection for residuals of a laceration to the left side of the head is denied.

Service connection for a cervical spine disability is denied.

Service connection for a bilateral arm disability, to include a disability of the shoulder, is denied.

Service connection for a bilateral hand disability is denied.

Service connection for a lumbosacral spine disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for a bilateral leg disability, to include a disability of the knee and ankle, is denied.

Service connection for a scar of the left knee is denied.

Service connection for a bilateral foot disability is denied.


REMAND

The Veteran claims a psychiatric disability is related to traumatic events in service.  He asserts that it is related to a beating by fellow soldiers, a beating by German civilians, and an airplane ride in stormy weather.  

The service medical records show that the Veteran was sprayed and beaten on the head with a fire extinguisher in July 1977.

After service, a March 1997 VA treatment note shows that the Veteran was being treated with medication for depression.  November 1996 treatment records indicate that the depression and anxiety may be due to his general medical condition.  

The Veteran was provided a VA examination in March 2010.  However, the examiner was not able to provide an opinion on whether the Veteran's anxiety or depressive disorder was related to service without resorting to speculation.

An October 2015 letter from the Veteran's brother recalls behavioral changes during and after service.

A December 2015 report from a private psychologist shows the opinion that the Veteran's depressive disorder began in service and continued uninterrupted to the present.

While the letter from the Veteran's brother and the opinion from the private psychologist indicate that the Veteran's psychiatric disability had its onset in active service, the objective medical evidence, to include the Veteran's history given during psychiatric treatment, does not support such a finding so as to warrant a grant of service connection.  Nevertheless, they indicate that his psychiatric disability may be related to active service.  Thus, he should be provided an examination to obtain an opinion on the matter.

Although the medical evidence of record to date does not show that the Veteran has posttraumatic stress disorder (PTSD), to ensure due process, he should be provided a notice letter on claims for PTSD based on in-service personal assault.

The Veteran claims he has hearing loss due to in-service noise exposure.  While the claim for service connection for left ear hearing loss was denied due to a lack of current disability, there is evidence of current disability of the right ear.

The service personnel records show that the Veteran served as a mortar gunner for the last five months of service.  The service medical records do not show hearing loss in either ear to an extent recognized as a disability for VA purposes.  

The Veteran was provided a VA examination in October 2013 and was diagnosed with sensorineural hearing loss in the right ear.  The examiner opined that the Veteran's hearing loss was not due to service as he had normal hearing at separation from service in 1978.  

While the Board appreciates the examiner's opinion, the rationale is inadequate as it implies that the examiner was under the erroneous understanding that hearing loss disability must be demonstrated at the time of service separation to establish service connection.  Thus, another examination should be scheduled for an opinion that addresses the above.  The examiner should also be asked whether the Veteran's right ear hearing loss is related to the documented beating with a fire extinguisher.

The examiner also opined that the Veteran's tinnitus  is a symptom of hearing loss.  Therefore, the remand of the right ear hearing loss claim could affect the claim for service connection for tinnitus on a secondary basis.  Thus, the Board finds that the claims are inextricably intertwined and a Board decision on the tinnitus claim at this time would be premature.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).

Prior to scheduling the examinations, any outstanding medical records should be obtained.  The record contains VA treatment notes through August 2011.  Thus, any treatment notes since that time should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice regarding claims for service connection for PTSD based on in-service personal assault.  38 C.F.R. § 3.304(f)(5) (2015).

2.  Obtain any VA treatment records since August 2011.

3.  Then, schedule the Veteran for a VA examination to ascertain the nature, onset, and etiology of any psychiatric disability present during the pendency of the claim filed in June 2009.  The examiner should review the claims file and note that review in the report.  The examiner should provide an explanation for any opinion reached and should refer to the clinical data in the record that supports the opinion.  The examiner should consider the March 2010 VA examination report, the Veteran's statements regarding the history of psychiatric symptoms, the October 2015 letter from the Veteran's brother, and the December 2015 opinion from the private psychologist.  The examiner should provide the following:

(a) The examiner should provide a full multi-axial diagnosis and specifically state whether or not a diagnosis of PTSD is warranted.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met.

(b) If a diagnosis of PTSD is warranted, the examiner should state whether that diagnosis is due to a specific stressor event in service.  The examiner should state the stressor.  

(c) For any diagnosed mental disorder other than PTSD, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that each mental disorder found had its onset in service or is causally related to service.

4.  Then, schedule the Veteran for a VA examination to ascertain the nature, onset, and etiology of right ear hearing loss.  The examiner should be advised that hearing loss disability need not be demonstrated at the time of service separation to establish service connection.  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that right ear hearing loss had its onset during active service or within one year thereafter, or is otherwise causally related to such service, to include the beating with a fire extinguisher in July 1977 or service as a mortar gunner during service.  The examiner should discuss the Veteran's lay statements regarding the history and chronicity of symptomatology.  The examiner should provide a complete rationale for all conclusions.

5.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


